Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 53 is rejected under 35 U.S.C 101 because it appears that the claimed invention is directed to non-statutory subject matter.  The term “computer readable storing program instruction” appear to only have software operation and does not have any hardware structures thus is considered as software per se. therefore the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  
Correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 34-37, 39-47, 49-53 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shacham et al hereinafter Shacham (WO 2009027961).

Referring to Claim 34. Shacham discloses a computer-implemented method comprising: performing, by one or more computers that implements a service in a service-oriented system: receiving an inbound service request from a first service of the service-oriented system (receive packet information, refer to pg 10, lines 5-11) and an associated first request identifier (parse and process the received request, refer to pg 12, lines 20-26, and the processed data contains the first request identifier which is the parent ID, refer to pg 12, lines 13 ), wherein the first request identifier indicates a sequence of service requests issued by one service to another in the service-oriented system to fulfill a root request (to full the request, the parser parse the request and determine the next tier to send the subsequence request until the original request is fulfilled/matched, refer to pg 14, lines 18-13- pg 15, lines 10), the sequence ending in the inbound service request (the transaction will end until the request is satisfied/matched, refer to pg 15, lines 10); processing the inbound service request, including: determining to issue an 

Referring to Claim 35. Shacham disclosed the computer-implemented method of claim 34, Shacham discloses wherein: the first request identifier includes an origin identifier associated with the root request (incoming packet that contains a request from a tier in which a packet is received, refer to pg 10, lines 8-10, the incoming packet includes request id/origin identifier, transaction id, pg 12, lines 5 and parent id, refer to pg 12, lines 13); and the generating of the second request identifier includes the origin identifier in the second request identifier (each new request in each tiers generated includes the parent ID, request IDs and transaction ID, which are the original identifier/request ID, refer to pg 12, lines 4-18). 

Referring to Claim 36. Shacham disclosed the computer-implemented method of claim 34, Shacham discloses wherein: the first request identifier includes a stack of unique interaction identifiers associated with respective service calls in the sequence (decided if its an incoming or outgoing packet, pg 12, lines 1, process the packet if its incoming, and parse the data, refer to pg 12, lines 19-26); and to generate the second request identifier, the service is configured to: generate a new unique identifier for the outbound service request (new request ID, refer to pg 12, lines 12-18); add the new unique identifier to the stack to generate a new stack (creating new request includes the tags, refer to pg 12, lines 1-5) ; and include the new stack in the second request identifier (tagging information to the outgoing request, refer to pg 12, lines 3-10, the tag information includes the transaction ID, event ID, request ID, parents ID, etc to form a new stack in the second request identifier, pg 12, lines 8-18, and each request has new request ID). 

Referring to Claim 37. Shacham disclosed the computer-implemented method of claim 36, Shacham discloses wherein the generating of the new stack includes removing an oldest interaction identifier from the stack (replace the parent request field/ with the incoming request ID, refer to pg 10, lines 10-12, each request can only have a single parent request, refer to pg 14, lines 7, therefore, the oldest parent id is removed). 

Referring to Claim 39. Shacham disclosed the computer-implemented method of claim 34, Shacham further discloses wherein the sending of the second request identifier to the second service along with the outbound service request includes: embedding the second request 

Referring to Claim 40. Shacham disclosed the computer-implemented method of claim 34, Shacham further discloses wherein the sending of the second request identifier to the second service along with the outbound service request includes: embedding a pointer to the memory location of the second request identifier in the outbound service request (thread is served as a pointer to track the transaction, refer to pg 13, lines 15-18, pg 15, lines 19022 and pg 10, lines 23- pg 11, lines 5). 

Referring to Claim 41. Shacham disclosed computer-implemented method of claim 34, Shacham further discloses: storing the first request identifier as a log record in an inbound request log associated with the service (store data in the storage service, refer to pg 13, lines 3, the local storages are associates with each tier which requested to communication take place in each tiers, refer to pg 10, lines 22-25, pg 12, lines 1-15). 

Referring to Claim 42. Shacham disclosed the computer-implemented method of claim 41, Shacham further discloses: storing the second request identifier as another log record in an outbound request log associated with the service (the local storages are associates with each tier 

Referring to Claim 43. Shacham disclosed the computer-implemented method of claim 41, Shacham further discloses: reporting contents of the inbound request log to a log repository (the local storages are associates with each tier which requested to communication take place in each tiers, refer to pg 10, lines 22-25, pg 12, lines 1-15, and some of the local storage data sent/report to central storage, refer to pg 15, lines 25-30). 

Referring to Claim 44. Claim is rejected under similar rational as claim 34.  

Referring to Claim 45. The claim is rejected under similar rational as claim 35.  

Referring to Claim 46. Shacham disclosed the system of claim 44, Shacham further discloses wherein: the first request identifier includes a stack of unique interaction identifiers associated with respective service calls in the sequence (decided if its an incoming or outgoing packet, pg 12, lines 1, process the packet if its incoming, and parse the data, refer to pg 12, lines 19-26); and to generate the second request identifier, the service is configured to: generate a new unique identifier for the outbound service request (new request ID, refer to pg 12, lines 12-18); 

Referring to Claim 47. Shacham disclosed the system of claim 46, Shacham discloses wherein to generate the new stack, the service is configured to remove an oldest interaction identifier from the stack (outgoing packet consists of the previous tier, such as parent ID, therefore, doesn’t contains history of two tiers before, pg 19, lines 20-25). 

Referring to Claim 49. Shacham disclosed the computer-implemented method of claim 44, Shacham discloses wherein the service is configured to store the first request identifier as a log record in a request log associated with the service (the local storages are associates with each tier which requested to communication take place in each tiers, and stores all data related to the communications, refer to pg 10, lines 22-25, pg 12, lines 1-15). 

Referring to Claim 50. Shacham disclosed the system of claim 49, Shacham discloses wherein to store the log record, the service is configured to: include in the log record metadata associated with the inbound service request including one or more of a timestamp of the inbound 

Referring to Claim 51. Shacham disclosed the system of claim 49, Shacham discloses wherein the service is configured to report contents of the request log to a log repository (services are recorded and logged, pg 22, lines 28- pg 23, lines 19, pg 15, lines 25-30). 

Referring to Claim 52. Shacham disclosed system of claim 51, Shacham further discloses wherein the service implements a log reporting agent, and the log reporting agent is configured to periodically provide information about the request log to the log repository (within a predetermine period of time the resource consumption is detected (by agent), refer to pg 25, lines 17-20, and information is logged to central storage, refer to pg 21, lines 15-26). 

Referring to Claim 53. Claim is rejected under similar rational as claim 34.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham et al hereinafter Shacham (WO 2009027961) in view of Ramakrishnan et al hereinafter Ramakrishnan (US 20090052449). 


Referring to Claim 38. Shacham disclosed the computer-implemented method of claim 34.   Although Shacham discloses the invention substantially as claimed, Shacham did not explicitly discloses “wherein: the first request identifier includes a depth value indicating a distance between the inbound service request; and the generating of the second request identifier includes: incrementing the depth value to generate a new depth value; and including the new depth value in the second request identifier.” 
Ramakrishnan, in analogous art, discloses “wherein: the first request identifier includes a depth value indicating a distance between the inbound service request (k value is the depth value, refer to par 0072); and the generating of the second request identifier includes: incrementing the depth value to generate a new depth value; and including the new depth value in the second request identifier (a value is incremented to reach the threshold/depth value,  and the value is 
It would have been obvious for one of ordinary skill in the art to combine the teaching of Shacham with Ramakrishnan because Ramakrishnan’s teaching would allow the system of Shacham to reduce numbers of hops to communicate the request information over the dissemination tree.    

Referring to Claim 48, the claim is rejected under similar rational as claim 38.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAREN C TANG/Primary Examiner, Art Unit 2447